







August 28, 2019


Alexander M. Ioffe
At the address on file
Dear Alex:
Virtu Financial Operating LLC, a Delaware limited liability company (together
with all parents, affiliates and subsidiaries as the "Company"), is pleased to
offer you the position of Chief Financial Officer, reporting to the Company’s
CEO, with a start date that is anticipated to be September 30, 2019, but no
later than December 31, 2019 (the “Start Date”). This agreement is intended to
describe the terms and conditions of our employment agreement, effective your
Start Date, and to welcome you to the Company.


This is a full-time regular position, and you agree to devote substantially all
of your business time and attention to the business of the Company and, where
appropriate, its affiliates; provided, that, to the extent such activities do
not significantly interfere with the performance of your duties, you shall be
permitted to (i) manage your personal, financial and legal affairs and (ii)
serve on civic or charitable boards and committees of such boards; provided,
further, that you shall be permitted to continue to be engaged in, or provide
services to, the businesses and activities set forth on Exhibit A in a manner
consistent with your current time and attention commitment to such activities.


Your starting salary will be the semi-monthly equivalent of $500,000 per year,
payable in accordance with our normal payroll procedures and may be increased
(but not decreased) on an annual basis as determined by the CEO together with
the Compensation Committeee (as defined below) in its sole discretion (such
salary, as may be increased, the “Annual Salary”). For the avoidance of doubt,
the position is exempt from any and all overtime laws.


Subject to the following paragraph, you will also be eligible for discretionary
bonuses, in the sole and absolute discretion of the Company. You understand
that, except as set forth below, all bonuses are discretionary and are not
considered earned until final approval by the Company, and you must be an
employee of the Company or one if its affiliates on the date that bonuses are
paid by the Company for such year in order to be eligible for any bonus for such
period.


You will be eligible to receive a $1,500,000 guaranteed bonus for the 2019
performance year (your start date to December 31), which will be paid to you on
December 31, 2019 (the “2019 Bonus”) 50% in cash and 50% in shares of Class A
common stock of Virtu (“Stock”). With respect to the years ended December 31,
2020, December 31, 2021 and December 31, 2022, you will be eligible to receive
an annual bonus with a target amount and a maximum amount, based on the
achievement of annual performance targets established in the sole and absolute
discretion of the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of Virtu Financial, Inc. (“Virtu”) together with the
Company’s CEO, in each case provided you are in Virtu’s employment on the date
such bonus is paid and that no notice to terminate your employment has been
given or received by that date. The target and maximum amounts with respect to
the year ended December 31, 2020 shall be $1,750,000 and $2,500,000,
respectively, and the target and maximum amounts with respect to the years ended
December 31, 2021 and December 31, 2022 shall be $1,500,000 and $2,500,000,
respsectively. Thereafter, you will be eligible for discretionary performance
bonuses. Any discretionay bonus payable (other than for 2019, which will be paid
as described above) may be paid in a combination of cash and long-term equity,
and the proportion between cash and long-term equity will be entirely within the
discretion of the Company but is expected to be paid 40% in cash and 60% in
stock and restricted stock units in Virtu, which shall be subject to the terms
and conditions of the Amended and Restated 2015 Virtu Financial, Inc. Management
Incentive Plan (as the same may be amended or amended and restated from time to
time, the “Plan”) and a separate award agreement. Any performance bonus will be
paid at a time such that it qualifies as a “short-term deferral” under Section
409A.


In addition, commencing with calendar year 2020, you shall be eligible to
receive an equity award at the beginning of each calendar year during your
employment (each such grant, an “ Annual Equity Award ”) as determined by the
Compensation Committee together with the Company’s CEO. It is the current
intention of the Board that such Annual Equity Award will be in the form of
restricted shares of Stock; 50% of such shares shall vest on the last day of the
calendar year to which such award relates and the remaining 50% shall vest on
the last day of the subsequent calendar year, subject in all cases to your
continued employment through the applicable vesting date.


Shortly following the commencement of your employment with the Company, you will
be granted restricted stock units of Virtu in an amount equal to $3,000,000
divided by the per share issue price (as defined in the applicable award
agreement) on the Start Date which is granted in recognition of equity forfeited
in connection with your departure from you prior employer and is vesting in
three equal annual installments on each of the first three anniversaries of the
Start Date (the “Sign On RSU”). The Sign On RSU will be issued pursuant to the
Plan and will be subject to the terms and conditions of the Plan and a separate
award agreement attached hereto as Exhibit B, which shall include the approval
of the Compensation Committee, and which shall also provide that in the event of
your termination other than for Cause or resignation for Good Reason (x) the
next scheduled vesting installment prorated for the number of days elapsed
during the applicable vesting period, plus (y) the full next installment of RSUs
scheduled for vesting, if any, shall together be deemed vested immediately upon
such termination (the “Sign On RSU Acceleration”).


In addition, after any applicable waiting period, you will be eligible for all
employee benefits offered by the Company to employees in similar positions,
provided that your paid time off shall be five weeks per year per annum. The
Company retains the right to modify or change its benefits and compensation
policy from time to time, as it deems necessary, other than those provided for
you in this employment agreement. The Company also retains the right to assign
your employment agreement to a Company affiliate, subject to the terms and
conditions of this Agreement. Within 30 days of your Start Date, the Company
will reimburse you for legal fees incurred in connection with your commencement
of employment including the negotiation and drafting of this Agreement and
advice with respect thereto and the related Exhibits up to a maximum of Twenty
Thousand Dollars ($20,000), which amounts may be reimbursed to you or paid
directly to the service provider, in each case upon presentation of invoices.


At-Will Employment Agreement


Either Virtu or you may terminate your employment at any time for any reason, or
for no reason, by giving at least 60 days’ prior notice to the other, except for
immediate termination by Virtu for Cause (defined below), as specified below, or
your resignation for Good Reason under the rules provided below for such
resignation.  During that 60-day period, Virtu may require you to assist in a
transition of your duties to others, or to be on paid leave or not to report to
work at Virtu or perform any work duties, or be paid in lieu.  Your employment
may be terminated by Virtu for Cause immediately upon written notice to you,
subject to the cure provisions below.


This at-will employment relationship cannot be modified by any express or
implied contract, either orally or in writing, except as described below. The
at-will relationship also cannot be modified by any Company policies, procedures
or practices, nor by any subsequent promotions, increases in compensation,
performance evaluations, or changes in job duties. The at-will employment
relationship will apply to each position you hold with the Company and can only
be amended by an express written agreement signed by an authorized Company
officer explicitly stating that your employment is no longer at-will.


Compensation When Employment Ends.
When your employment ends, irrespective of the reason, the Company shall pay
you: (i) unpaid salary earned through the date of termination; (ii) compensation
at the rate of the salary for any vacation time earned but not used as of the
date your employment terminates in accordance with Company policies as then in
effect; (iii) reimbursement, in accordance with the Company’s policies and
procedures, for business expenses incurred by you but not yet paid to you as of
the date your employment terminates; (iv) without duplication the and (iv) all
other payments, benefits or fringe benefits to which you are entitled under the
terms of the applicable arrangements and/or applicable law (all of the foregoing
clauses (i)-(iv) collectively, the “Accrued Obligations”).
Termination of Employment Without Cause or for Good Reason; Death.
If (1) the Company terminates your employment without Cause, or (2) you resign
for Good Reason, then you shall also receive the following termination payments
and benefits on or beginning with the first payroll whose cutoff date follows
the date your employment ends or according to such timing as otherwise set forth
below (collectively, the “Severance Benefits”):
(i)an amount equal to the sum of twelve (12) months’ Annual Salary, at the rate
in effect immediately prior to termination (or, if higher, the highest rate in
effect within the preceding six months) and any then unpaid guaranteed bonuses
in accordance with the terms of this Agreement, payable in a single lump sum on
the next payroll date whose cutoff follows the day the Release (as defined
below) becomes irrevocable (or, if earlier, within five business days folloing
irrevocability), except where payment is delayed according to the timing
relating to the Release Period as set forth below or pursuant to Section 409A
(as defined below) (such date, the “Severance Payment Date”);
(ii)in addition to the Accrued Obligations, any bonus that the Company had
definitively determined to pay to you and which was authorized and approved in
accordance with the Company’s policies and procedures but which had not yet been
paid to you as of the date of your termination, payable in a lump sum at the
same date as provided under clause (i) above;
(iii)the Sign On RSU Acceleration; and
(iv)the employer portion of COBRA continuation coverage for you and any covered
dependents will continue to be paid in accordance with the Company’s regular
payroll practices, so long as you have not become actually covered by the
medical plan of a subsequent employer during any such month and are otherwise
entitled to COBRA continuation coverage, with such payments for up to a maximum
of twelve (12) months following the date of termination. After such period, you
are responsible for paying the full cost for any additional COBRA continuation
coverage to which you are then entitled.
If such termination without Cause or resignation for Good Reason is upon or
within 12 months following a Change in Control (as defined in the Plan as of the
date hereof) or such termination is in anticipation of a Change in Control
towards which material steps have been taken at the time of such termination and
such Change in Control actually occurs, you will also receive a pro-rated bonus
at target in cash for the year of termination (based on days of employment
elapsed in such year) and a further bonus component in cash (the “Change in
Control Bonus”) consisting of the highest of (w) the target bonus for the year
of termination (and if no target bonus has been established for such year, the
most recent year for which a target bonus was established), (x) the prior year’s
actual discretionary bonus, or (y) the average of the two prior year’s actual
discretionary bonuses. For the avoidance of doubt, the discretionary bonus shall
include amounts whether paid in cash, stock, restricted stock units or other
consideration. All payments under this paragraph will be paid in a single lump
sum on the Severance Payment Date except for those described in clause (B),
which shall continue to be paid in accordance with the Company’s regular payroll
practice.
If your employment ends as a result of death or disability (under the applicable
long-term disability plan), your estate or designated beneficiaries will receive
the target bonus for the year of death, in addition to the Accrued Obligations,
the Sign On RSU and the 2019 Bonus (to the extent not already paid).
Notwithstanding anything else herein to the contrary, the Company’s obligation
to pay the Severance Benefits and the Change in Control Bonus shall be
conditioned on the receipt of a customary release and waiver of all claims (the
“Release”) in a form substantially consistent with the Company’s form separation
agreement. Such release and waiver must be executed and become irrevocable
within sixty (60) days following the date your employment ends (the”Release
Period”). If such Release Period ends in the calendar year subsequent to the
calendar year in which your employment ends and any Severance Benefits or the
Change in Control Bonus is subject to Section 409A, payment of such covered
amounts will not be made earlier than the first business day of that subsequent
year.
For purposes of this agreement, “Cause” means that any of the following occurs:
(i)
You are convicted of, or plead guilty or nolo contendere to, any felony or you
commit any fraudulent or illegal act with regard to the Company or its
employees, independent contractors, officers, members or managers;

(ii)
You are repeatedly intoxicated or under the influence of illegal substances
while performing your employment duties;

(iii)
You do not have any necessary license or regulatorily required qualification, or
become subject to a decree or order, in each case, from a regulatory agency, in
each case, that prevents you from working for the Company;

(iv)
You (A) violate any material regulatory or trading policy, procedure,
requirement, rule or regulation of the Company, any exchange, regulatory agency
or self-regulatory body with authority to govern or regulate you or the Company,
(B) violate any material obligation or are in breach of any representation in
this Agreement (including for the avoidance of doubt any exhibit hereto), or (C)
violate any material written company policy as stated in the Company’s employee
policy manual (as amended or revised by the Company from time to time) or the
Company’s Code of Conduct and Ethics; provided, that any act, or failure to act,
based upon the instructions of the Board or the Chief Executive Officer or
reasonably based upon the written advice of counsel for the Company shall not be
considered a violation under clauses (A) or (C) herein;

(v)
You intentionally and wrongfully damage material assets of the Company;

(vi)
You intentionally and wrongfully disclose material confidential information of
the Company; or

(vii)
You intentionally and wrongfully engage in any competitive activity which
constitutes a material breach of this Agreement, the Proprietary Invention
Assignment, Noncompetition and Confidentiality Agreement, and/or a breach of
your duty of loyalty;

provided that Cause shall not apply to any act or omission described above
unless the Company provides written notice of the act or omission (which, except
in the case of an allegation of Cause that is subject to cure, may be provided
at the time of termination) and, with respect to clauses (iii), (iv), or (vi),
if curable, the act or omission is cured within 10 days after receipt of such
notice and does not recur within 180 days after the initial act or omission.
For purposes of this agreement, “Good Reason” means:
(i)
that you, without your express, written consent, have incurred an adverse change
in your title or reporting relationship such that you no longer report to the
Chief Executive Officer of the ultimate parent company of Virtu or a material
reduction in authority, duties or responsibilities at the Company or a successor
employer relative to your authority, duties or responsibilities as of your Start
Date (with respect to a termination in connection with a Change in Control,
relative to your authority, title, duties or responsibilities immediately prior
to the Change in Control) or are being required to report other than to the CEO
or the Board or a material reduction in your Annual Salary;

(ii)
that you, without your express, written consent, have suffered a material breach
of this Agreement by the Company or a successor employer; or

(iii)
that you, without your express, written consent, have been required to relocate
or perform your primary services (other than through routine and reasonable
travel) more than thirty (30) miles from your then current place of employment
in order to continue to perform the duties and responsibilities of your
position.

Your termination of employment will not be for Good Reason unless (1) you notify
the Company in writing of the existence of the condition that you believe
constitutes Good Reason within 30 days of the initial existence of such
condition (which notice specifically identifies such condition), (2) the Company
fails to remedy such condition within thirty (30) days after the date on which
it receives such notice (the “Remedial Period”), and (3) so long as the Company
acknowledges in writing the existence of Good Reason, you actually terminate
employment within 30 days following the expiration of the Remedial Period and
before the Company remedies such condition. If the Company does not acknowledge
in writing the existence of Good Reason, you shall only be required to resign
for Good Reason within two years of the end of the Remedial Period.
 
To the extent (i) any payments to which you become entitled under this
agreement, or any agreement or plan referenced herein, in connection with your
termination of employment with the Company, constitute deferred compensation
subject to Section 409A of the Internal Revenue Code (“Section 409A”) and (ii)
you are deemed at the time of such termination of employment to be a “specified”
employee under Section 409A, then such payment or payments shall not be made or
commence until the earlier of (i) the expiration of the 6-month period measured
from the date of your “separation from service” (as such term is at the time
defined in regulations under Section 409A) with the Company and (ii) the date of
your death following such separation from service, provided, however, that such
deferral shall be effected only to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty-percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to you or your beneficiary in one lump sum (without interest). To
the extent that any provision of this Agreement is ambiguous as to its exemption
or compliance with Section 409A, the provision will be read in such a manner so
that (i) all payments hereunder are exempt from Section 409A to the maximum
permissible extent and, (ii) for any payments where such construction is not
tenable, so that those payments comply with Section 409A to the maximum
permissible extent. Payments pursuant to this Agreement (or referenced in this
Agreement), and each installment thereof, are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A. All references to termination of employment or similar terms shall be
deemed to mean separation from service within the meaning of Section 409A.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A: (x) the amount of expenses eligible for reimbursement or in-kind benefits
provided to you during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to you in any other
calendar year, (y) the Company will reimburse you for expenses for which you are
entitled to be reimbursed on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred or, if
earlier, within 30 days after you have substantiated the expense, and (z) the
right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit.


Company Policies and Agreements


As an employee of the Company, you will be expected to abide by the Company's
rules, regulations, policies and practices as implemented or modified by the
Company from time to time. You represent to the Company that you are fully
qualified and have (or will promptly obtain) all required licenses and permits
to perform your duties. You will not perform any duties that require licensing
or permits until you have obtained the necessary licenses or permits.    
In addition, as a condition of your employment, we will ask you to sign a
Proprietary Invention Assignment, Noncompetition and Confidentiality Agreement
attached hereto (the “Proprietary Agremeent”), which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company. Further, you will also be required to submit
satisfactory documentation regarding your identification and right to work in
the United States no later than three days after your employment begins.


Mutual Arbitration


You and the Company both knowingly and voluntarily agree to a pre-dispute
arbitration clause so that should any controversy or dispute arise in connection
with your employment, the cessation of your employment or the interpretation of
this agreement, you and the Company agree to the arbitration of any and all such
claims at a site in New York, before a neutral panel of the American Arbitration
Association or JAMS, as dictated by the underlying facts and circumstances
giving rise to your claim(s). In the course of any arbitration pursuant to this
agreement, you and the Company agree: (a) to request that a written award be
issued by the panel, and (b) that each side is entitled to receive any and all
relief they would be entitled to receive in a court proceeding, except that you
agree to waive any claim or right you may have for punitive or other indirect or
consequential damages. YOU AND THE COMPANY KNOWINGLY AND VOLUNTARILY AGREE TO
ENTER INTO THIS ARBITRATION CLAUSE AND TO WAIVE ANY RIGHTS THAT MIGHT OTHERWISE
EXIST TO REQUEST A JURY TRIAL OR OTHER COURT PROCEEDING, EXCEPT THAT YOU AGREE
THAT THE COMPANY MAY SEEK AND OBTAIN FROM A COURT ANY INJUNCTIVE OR EQUITABLE
RELIEF NECESSARY TO MAINTAIN (AND/OR TO RESTORE) THE STATUS QUO OR TO PREVENT
THE POSSIBILITY OF IRREVERSIBLE OR IRREPARABLE HARM PENDING FINAL RESOLUTION OF
MEDIATION, ARBITRATION OR COURT PROCEEDINGS, AS APPLICABLE. The agreement
between you and the Company to arbitrate disputes includes, but is not limited
to, any claims of unlawful discrimination and/or unlawful harassment under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the New York Civil Rights Laws, the New
York Executive Law, the New York City Human Rights Law, or any other federal,
state of local law relating to discrimination in employment and any claims
relating to wage and hour claims and any other statutory or common law claims.
If you are deemed an associated person under FINRA’s rules, this agreement does
not prohibit or restrict you from filing an arbitration claim in the FINRA
arbitration forum as specified in FINRA rules.


Offset and Mitigation.
No payments due you hereunder shall be subject to any offset for obligations
owed by you to the Company or its affiliates (except as required by applicable
law). In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of this Agreement.
Indemnification
The Company will indemnify you to the fullest extent permitted by law and the
Company’s articles of incorporation, bylaws and/or other organizational
documents.
280G Cutback


(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the Accounting Firm shall determine that receipt of all Payments would
subject you to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.”  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.
 
(b)   If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced to the Reduced Amount, the Company shall promptly give you
notice to that effect and a copy of the detailed calculation thereof, and you
may then elect, in your sole discretion, which and how much of the Agreement
Payments shall be eliminated or reduced (as long as after such election the
Present Value of the aggregate Agreement Payments equals the Reduced Amount). 
All determinations made by the Accounting Firm under this Paragraph shall be
binding upon the Company and you.  In connection with making determinations
under this Paragraph, the Accounting Firm shall take into account the value of
any reasonable compensation for services to be rendered by you before or after
the Change in Control, including any non-competition provisions that may apply
to you and the Company shall cooperate in the valuation of any such services,
including any non-competition provisions.
 
(c)  As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for your benefit pursuant to this Agreement which should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for your benefit
pursuant to this Agreement could have been so paid or distributed (each, an
“Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder.  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you which the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, any such Overpayment paid
or distributed by the Company to or for your benefit shall be repaid by you to
the Company together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which you are subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes.  In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for your benefit together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code. All
fees and expenses of the Accounting Firm in implementing the provisions of this
Paragraph shall be borne by the Company.
 
(d)   Definitions.  The following terms shall have the following meanings for
purposes of this Paragraph. (1)  A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for your benefit, whether paid or payable
pursuant to this Agreement or otherwise; (2)  “Agreement Payment” shall mean a
Payment paid or payable pursuant to this Agreement (disregarding this
Paragraph); (3)  “Net After-Tax Receipt” shall mean the Present Value of a
Payment net of all taxes imposed on you with respect thereto under Sections 1
and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to your taxable income for the immediately
preceding taxable year, or such other rate(s) as you shall certify, in your sole
discretion, as likely to apply to you in the relevant tax year(s); (4) 
“Accounting Firm” shall mean the Company’s regular auditor, unless you object to
the use of that auditor, in which event the auditor shall be an independent
auditor or other independent professional services organization that is a
certified public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code selected by the Company
and reasonably acceptable to you, which auditor shall not, without your consent,
be a firm serving as accountant or auditor for the individual, entity or group
effecting the Change in Control (the “Auditor”); (5)  “Parachute Value” of a
Payment shall mean the present value as of the date of the change of control for
purposes of Section 280G of the Code of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment; and (6) “Reduced Amount” shall mean the
amount of Agreement Payments that (x) has a Present Value that is less than the
Present Value of all Agreement Payments and (y) results in aggregate Net
After-Tax Receipts for all Payments that are greater than the Net After-Tax
Receipts for all Payments that would result if the aggregate Present Value of
Agreement Payments were any other amount that is less than the Present Value of
all Agreement Payments.


Verification of Resume and Job Application


You hereby certify that the information contained in your resume and on any
documents or in any statements that you have provided to the Company is true and
correct to the best of your knowledge. You further authorize the Company to have
such information verified and to contact individuals concerning your previous
employment and any other pertinent information that they may have. Further, you
release the Company from any and all liability for any damages that may result
from receipt of such information to the Company as well as from any use or
disclosure of such information by the Company or any of its agents, employees,
or representatives. You understand that any falsification or material omission
of information on your job application may result in your failure to receive an
offer or, if you are hired, your immediate dismissal from employment, and that
this offer is subject to revocation in the event that you have provided
fraudulent information during the hiring process, or we discover adverse
information in the course of our background check.


You also understand that all offers of employment are conditioned on the
Company’s receipt of satisfactory responses to reference requests, the provision
of satisfactory proof of your identity and legal authority to work in the United
States, and completion of a satisfactory background check.


To the extent set forth in the attached Proprietary Invention Assignment,
Noncompetition and Confidentiality Agreement, you agree to keep confidential any
non-public information regarding the Company, its members, officers, directors,
employees or independent contractors and that you will not disclose any
confidential proprietary information or trade secrets acquired during your
employment with the Company and that this obligation shall continue after your
employment with the Company ends.


This agreement and the Proprietary Invention Assignment, Noncompetition and
Confidentiality Agreement, incorporated by reference herein, set forth the terms
of your employment with the Company and supersede any and all prior and
contemporaneous negotiations, representations, understandings and agreements,
express or implied, whether written or oral. This agreement may not be modified
or amended, except by a written agreement signed by you and a Company officer.


If you have any questions regarding your employment here at the Company, please
feel free to call me at (212) 418-0111.


Alex, we are excited about you joining our team. We all look forward to working
with you!


Very truly yours,




/s/ Douglas A. Cifu
Douglas A. Cifu
Chief Executive Officer
                                                    
AGREED TO AND ACCEPTED:


Signature:     /s/ Alexander Ioffe__________


Print Name:     _Alexander Ioffe____________            


Date:         _August 31, 2019____________
                                




1

